Citation Nr: 1621291	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  10-08 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to September 1967. 

This matter comes before the Board of the Veterans Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for PTSD.  This matter was remanded in March 2012 and in November 2013 for further development.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2011; a transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately the development in this matter remains inadequate.  In its most recent remand of November 2013 the Board noted that despite prior VA examinations finding no evidence of a psychiatric disorder, a February 2013 VA Mental Health Consult diagnosed anxiety disorder NOS.  See Virtual VA document titled CAPRI, entered 2/8/13, pg 1-8 of 48 page document.  This diagnosis was made after administering psychiatric testing and interviewing the Veteran.  Additionally Vet Center records from March 2012 to June 2012 are noted to have diagnosed PTSD.   For Vet Center records, see VBMS document titled Third Party Correspondence received 10/26/12 13, with PTSD diagnosed at p 3, see also Third Party Correspondence received 7/27/12 10 pages.  With this in mind the Board requested another VA examination to determine whether the Veteran had a psychiatric disorder including PTSD that was related to stressors from his combat related service in Vietnam.  The stressors are deemed corroborated by the VA.  

The Board finds that the VA examination conducted in January 2014 remains inadequate for the purposes of adjudicating this claim.  The examiner concluded that the Veteran did not have a current psychiatric disorder despite findings of subjective reports of irritability/anger issues and objective evidence of issues with concentration and memory on the cognitive portion of the examination.  Additionally the examiner appears not to have fully reviewed the pertinent medical evidence, as there was no mention of his having been diagnosed with anxiety disorder following testing by a VA psychologist in February 2012, nor of the PTSD diagnosis rendered by the Vet Center in records from March 2012 to June2012, although he was noted to receive counseling there.  

Thus, the examination appears not to have included review of the complete record.  It also appears that additional testing is necessary to determine the nature and etiology of any claimed psychiatric disorder, to include whether a non-PTSD disorder such as anxiety disorder may be related to the confirmed stressors.  The Board notes that the provisions 38 C.F.R. 3.304 (f)(3) requiring a confirmed PTSD diagnosis be made in relation to fear of hostile or terrorist military activity are not for application here in light of confirmed combat related stressors, and it is appropriate in this instance to consider whether a non-PTSD diagnosis is related to these stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Appropriate psychological testing must be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found; the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  If so, the specific stressor event resulting in such diagnosis should be identified.  

The examiner is to take as conclusive fact that the Veteran served in the Republic of Vietnam and that he has a corroborated in-service stressors related to combat.  

The examiner should address any inconsistencies between his/her findings and the findings of the Vet Center records, the report from the February 2013 VA Mental Health Biopsychosocial Comprehensive Testing report and the findings from the VA examiners in March 2012 and January 2014.  

For any diagnosed psychiatric disorder including PTSD as well as any non-PTSD disorder (including anxiety disorder) the examiner should determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that it is related to military service, to include the Veteran's participation in combat with the enemy while in the Republic of Vietnam.  

All opinions must be accompanied by a clear rationale. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

2. Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




